NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

          CARMEN SONIA RAMIREZ-MARTINEZ, Petitioner.

                         No. 1 CA-CR 15-0192 PRPC
                              FILED 3-21-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-157074-001
            The Honorable Robert L. Gottsfield, Judge Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Susan L. Luder
Counsel for Respondent

Carmen Sonia Ramirez-Martinez, Goodyear
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Jon W. Thompson joined.
                     STATE v. RAMIREZ-MARTINEZ
                         Decision of the Court

H O W E, Judge:

¶1            Carmen Sonia Ramirez-Martinez petitions this Court for
review from the summary dismissal of her amended petition for
post-conviction relief. We have considered the petition for review and, for
the reasons stated, grant review but deny relief.

¶2             Ramirez-Martinez pled guilty to shoplifting and received a
stipulated sentence of 5 years’ imprisonment. Ramirez-Martinez timely
filed a petition for post-conviction relief. Ramirez-Martinez’s appointed
counsel then notified the trial court that he had reviewed the record but
found no claims to raise in post-conviction proceedings. In her pro se
petition for review, Ramirez-Martinez cursorily presents a laundry list of
issues with little citation to authority, no application of any authority to the
facts of her case, no citation to the record, and no direction to any material
to support her factual allegations. Additionally, many of
Ramirez-Martinez’s claims have no application to her case, such as the
claims premised on a nonexistent jury trial.

¶3             Ramirez-Martinez’s petition consequently warrants no relief.
A petition for review must set forth specific claims, present sufficient
argument supported by legal authority, and include citation to the record.
Ariz. R. Crim. P. 32.9(c)(1)(iv) (petition must contain “[t]he reasons why the
petition should be granted” and either an appendix or “specific references
to the record.”); Ariz. R. Crim. P. 32.9(c)(1)(ii) (petition must state “[t]he
issues which were decided by the trial court and which the defendant
wishes to present to the appellate court for review.”); State v. Rodriguez, 227
Ariz. 58, 61 n.4 ¶ 12, 251 P.3d 1045, 1048 n.4 (App. 2010) (declining to
address argument not presented in petition). “[C]ompliance with Rule 32 is
not a mere formality.” Canion v. Cole, 210 Ariz. 598, 600 ¶ 11, 115 P.3d 1261,
1263 (2005). A petitioner must “strictly comply” with Rule 32 to be entitled
to relief. Id.

¶4            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA



                                         2